Title: To Alexander Hamilton from Jeremiah Olney, 12 February 1790
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence 12th. Feby. 1790
Sir
I have Just been Honor’d with your favr. of 4th Inst. on the Subject of my being Designated by the President to pay the Invalid pensions of this State. You may be assured Sir that it affords me the most Singular pleasure to find that I am so much in the Remembrance of the President as to be Designated by him to Execute that Trust, and my Feelings Sir are no less Gratified in the Reflection that I can in any degree be Serviceable to that unfortunate Class of our Fellow Citizens.
I presume Sir, when the Secretary at War made you the Estimate of Nine Hundred Dollars for the payment of the first half years Pensions that he had not Received the last Return of Invalids paid by this State which I as one of a Committee, had the Honor to Transmitt him on the 1st Inst., as that Return very Considerably Excedes the above Estimate.

I have been Honor’d with Instructions from the Secretary at War, Respecting the Rule to be observed in making the payments.
I am Sorry to inform you that the Convention which is to meet in this State on the first monday in March next for the purpose of Deciding on the New Constitution, has not so Federal a Complection as I Could wish. Last monday was the Day for Electing Deligates throughout the State. We have heard from all the Towns and find on the Closest Calculation that we Can Recon only 32 Feds & 38 Antis. This makes our prospect Doubtful indeed. However the Federal Interest will Exert Every nerve to Effect if posible the Adoption of the Constitution, for without it Poverty & Distress of Every Kind will be our unavoidable lot. The antis have a plan for adjourning the Convention & posponing the Consideration of the Question to September next. Could any thing Come from Congress or Influential Characters in New York to their Friends here in time to lay before the Convention, it would have the Happiest Effect.
I have the Honor to be   Sr.   Your Most Obed. Hum. Serv.
Jereh. Olney
Honbe. Alexander HamiltonSecretary of the Treasury
